UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4571


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BENJAMIN JOHN WOODRING,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:19-cr-00040-JPB-JPM-5)


Submitted: June 28, 2021                                            Decided: July 9, 2021


Before WILKINSON, KING, and THACKER, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion. Judge Thacker
dissents.


E. Ryan Kennedy, ROBINSON & MCELWEE, PLLC, Clarksburg, West Virginia, for
Appellant. Shawn Michael Adkins, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Benjamin John Woodring pled guilty to aiding and abetting the distribution of

methamphetamine within 1,000 feet of a protected location, in violation of 18 U.S.C. § 2

and 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), 860. The district court sentenced Woodring to

77 months’ imprisonment and imposed the mandatory, $100 special assessment.

Woodring now appeals, claiming that the mandatory special assessment is unconstitutional

and that his counsel rendered ineffective assistance. The Government has moved to

dismiss the appeal, asserting that Woodring’s claims are barred by the appellate waiver in

his plea agreement. For the following reasons, we grant the Government’s motion to

dismiss the appeal in part, and affirm in part.

       We will generally enforce an appellate waiver if the record establishes (1) that the

defendant knowingly and intelligently waived his right to appeal, and (2) that the issues

raised on appeal fall within the waiver’s scope. United States v. Blick, 408 F.3d 162, 168

(4th Cir. 2005). Upon review of the plea agreement and Fed. R. Crim. P. 11 hearing, we

conclude that Woodring knowingly and intelligently waived his right to appeal. Moreover,

Woodring’s challenge to the mandatory special assessment falls squarely within the scope

of his waiver and does not constitute one of the “extremely narrow exception[s]” to the

general enforceability of appellate waivers. United States v. Andis, 333 F.3d 886, 892 (8th

Cir. 2003). We therefore find that Woodring’s appellate waiver bars his challenge to the

special assessment.

       Woodring’s ineffective assistance claim, on the other hand, falls outside the scope

of his appellate waiver. However, we will not consider ineffective assistance claims on

                                              2
direct appeal “[u]nless an attorney’s ineffectiveness conclusively appears on the face of the

record.” United States v. Faulls, 821 F.3d 502, 507 (4th Cir. 2016). Based on our review

of the record, we conclude that ineffective assistance of counsel does not conclusively

appear, and we therefore decline to review this claim on direct appeal.

       Accordingly, we grant the Government’s motion in part, dismiss Woodring’s

challenge to the special assessment as barred by the appellate waiver, and affirm the

judgment as to Woodring’s claim of ineffective assistance of counsel. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     DISMISSED IN PART,
                                                                      AFFIRMED IN PART




                                             3